Petition for Rehearing
Upon consideration of the State's petition for rehearing and Williams's response, IT IS ORDERED:
1. The petition for rehearing is GRANTED.
2. On or before Monday, August 6, 2018, the State of Alaska shall file a brief supporting its contentions on rehearing. Williams shall then have 60 days to file a brief in response.
3. This Court is granting 60 days for each brief with the understanding that extensions of these deadlines will be granted only in compelling circumstances.
4. Upon the completion of this briefing, this Court will resume its consideration of this case.
Entered at the direction of the Court.